Broyles, P. J.
The verdict in this case, while based upon evidence which to this court appears rather weak and unsatisfactory, has been approved by the trial judge, whose opportunities of hearing the witnesses and observing their demeanor while, upon, the stand have qualified him no doubt to be a better judge than the members of this court as to the weight of the evidence. Ho error of law is complained of; • and the judgment of the court overruling the motion for a new trial is

Affirmed,


Bloochoorth, J., concursj Harwell, J., concurs dubitante.